Title: From Thomas Jefferson to Daniel Clark, 23 June 1799
From: Jefferson, Thomas
To: Clark, Daniel



[Sir]
Monticello in Virginia. June 23. 1799

I have to acknolege the reciept of your favor of Feb. 12. [as I] learn with great satisfaction that my letter to mr Nolan has got into so safe a channel for it’s conveyance. the opportunities of knowing any thing of the physical & moral history of the horse in a condition unconnected with man are so rare, that it would be truly unfortunate that what mr Nolan [has] acquired on that subject should be lost to the world. my idea [respecting] the information from him [was] to present it to the world through the medium of our Philosophical society in Philadelphia. in such a [communication] from him I imagine there could scarcely be any occasion to exercise the sanction you are pleased to give, that nothing should be published which might bring injury on him. [yet?] attention shall unquestionably [be] given to it. perhaps it might be better that he himself should [oversee?] such passages if any  there should be; as he would best know those [facts] which it might be interesting for us to possess, and yet inj[urious to] him to publish. I thank you also for your information respecting mr Dunbar. it is [always pleasing] & may some times be useful to [know?] that a son of science is set down in a […], as yet little […] known to the rest of the world. I take leave […] in the inclosed [letter] of introducing myself to a correspondence with him and of [inviting him to] consider the knowlege he has acquired of […] [to its inhabitants] and […] to it, as […] & doubtless [of] the curious of every […]. […] by the use I have made of the [letter] […]. […] I shall set on […] accept assurances of the [sentiments of respect] […] I am [Sir]
Your [most obedt & most humble servt]

Th: Jefferson


[…] New Orleans

